    Case 1:16-cv-00079-AMD-CLP Document 161 Filed 11/08/18 Page 1 of 2 PageID #: 1911




                                            THE CITY OF NEW YORK
ZACHARY W. CARTER                          LAW DEPARTMENT                                           KAVIN THADANI
Corporation Counsel                            100 CHURCH STREET                                         Senior Counsel
                                               NEW YORK, NY 10007                                 Phone: (212) 356-2351
                                                                                                    Fax: (212) 356-3509
                                                                                                  kthadani@law.nyc.gov


                                                                          November 8, 2018

       VIA ECF
       Honorable Cheryl L. Pollak
       United States Magistrate Judge
       United States District Court
       Eastern District of New York
       225 Cadman Plaza East
       Brooklyn, New York 11201

                      Re:     Martinez v. City of New York, et al., 1:16-cv-00079-AMD-CLP

       Your Honor:

               I am a Senior Counsel in the Office of Zachary W. Carter, Corporation Counsel of the
       City of New York, and the attorney representing defendants in the above-referenced matter.
       Defendants write to respectfully request an extension of time to complete their production of
       disciplinary records, from November 9, 2018 to November 21, 2018. Plaintiff consents to this
       request.

               On October 29, 2018, defendants produced, inter alia, disciplinary records pertaining to
       nineteen investigations. In addition, defendants intend to produce, inter alia, disciplinary records
       pertaining to at least an additional forty investigations to plaintiff tomorrow.

              However, defendants are still in the process of obtaining records pertaining to
       approximately thirteen investigations. Accordingly, defendants respectfully request an extension
       of time, from November 9, 2018 to November 21, 2018, to obtain those documents in order to
       complete their production of disciplinary records.

               Thank you for your consideration.
Case 1:16-cv-00079-AMD-CLP Document 161 Filed 11/08/18 Page 2 of 2 PageID #: 1912



                                                 Respectfully,


                                                 /s/ Kavin Thadani_____________

                                                 Kavin Thadani
                                                 Senior Counsel
                                                 Special Federal Litigation Division


  cc:   BY ECF
        Gabriel Harvis, Esq.
        Baree Fett, Esq.
        Attorneys for Plaintiff




                                        2
